Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-24 were previously rejected in the non-final office action (4/21/2021).  Applicant filed an amendment (7/21/2021) whereby claims 1, 9, and 17 were amended. Accordingly, claims 1-24 are pending and examined in this office action.
Response to Remarks/Arguments
With respect to the previous objection to the drawings, Applicant submitted one replacement sheet including Fig. 1A that includes “100” thereby curing the previous objection.  Accordingly, the objection to the drawings have been withdrawn.
With respect to the 35 U.S.C. 101 rejections of claims 1-24, Applicant’s arguments/remarks have been considered, but are not persuasive.  Applicant argues that Examiner’s interpretation of the claims in regards to reciting an abstract idea is overbroad and mischaracterizes the nature of the claims.  Applicant argues that Examiner fails to consider each element, as a whole and in combination.  Examiner respectfully disagrees.  Considering each element, individually and in combination, is performed at Step 2A Prong 2.  The analysis at Step 2A prong 1 requires the Examiner to identify any abstract ideas in the recited limitations.  Applicant states in conclusory terms that the claims “do not recite ‘fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions,’ and therefore are not directed to ‘certain methods of organizing human activity.’”   However, Examiner previously identified 
Regarding the analysis at Step 2A prong 2, Applicant argues (without conceding that claims recite an abstract idea) that the claims integrate the abstract idea into a practical application.  Applicant argues that amended claims impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In support, Applicant argues that the amended claims are “limited to a practical application of performing any abstract idea, including particular steps relying on particular devices and performed in a particular order.”  Examiner respectfully disagrees and notes that the additional elements are merely generic computer components and are not incorporated in an unconventional way.
In regards to Step 2B of the 101 analysis, Applicant argues that the Examiner failed to consider the “unique, specific ordered combination of features recited in the claims.”  Applicant argues in conclusory terms that the “combination of features recited in [the] claims [] [do] not provide a well-understood, routine or conventional method of ‘satisfying certain preconditions to travel.’” Examiner respectfully disagrees and notes that the additional elements are merely generic computer components and are not incorporated in an unconventional way. Please see updated 35 U.S.C. 101 rejections below.
With respect to the 35 U.S.C. 103 rejections, Applicant’s arguments remarks have been considered, but are not persuasive.  Applicant argues that the identified prior art doesn’t teach newly added limitations.  Accordingly, Applicant’s arguments/remarks are moot since Applicant’s amendments necessitated new grounds of rejection.  Please see updated 35 U.S.C. 103 rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention(s) are directed to an abstract idea without significantly more. 
Claim 1 & similar Claims 9 & 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiv[ing] a request to schedule travel, the request including a destination, dates of travel, and traveler data; request[ing], from a plurality of data sources, threat data, the requested threat data including at least cyber threat data related to at least one of: the destination, dates of travel and traveler; responsive to requesting the threat data, receiv[ing], from the plurality of data sources, threat response data; based on the received threat response data, the destination, dates of travel and traveler data, and using on one or more machine learning datasets, generat[ing] one or more potential threats; based on the generated one or more potential threats, identify[ing] one or more actions for completion [] to mitigate risk associated with the one or more potential threats, the one or more actions including enhanced software or hardware security actions, each action of the one or more actions including a plurality of completion criteria; transmit[ting] the one or more actions to [] the user for execution; receiv[ing] [] action response data including data associated with execution of the one or more actions, the action response data including at least results of the one or more actions executed by [] the user; compar[ing] the action response data to the completion criteria for each action of the one or more actions; responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, authoriz[ing] the requested travel; responsive to determining that the action response data does not match at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, deny the request to schedule travel; and update[ing] the one or more machine learning datasets based on the action response data.  The claims, under their broadest reasonable interpretation, are directed to the abstract idea of authorizing or denying a request to schedule travel based on a user completing a threshold number 
This judicial exception is not integrated into a practical application because the additional elements of a computing platform comprising: at least one processor, a communication interface communicatively coupled to the at least one processor, a memory storing computer-readable instructions, and one or more computing devices are generic computer components. The additional elements, when analyzed individually and in combination, do not add meaningful limitation(s) to the abstract idea because it amounts to merely implementing the abstract idea on a computer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claim 2 & similar Claims 10 & 18 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 2, 10, & 18 merely further narrow the abstract idea of Claims 1, 9 & 17. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 3 & similar Claims 11 & 19 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 3, 11, & 19 merely further narrow the abstract idea of Claims 1, 9 & 17. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 4 & similar Claims 12 & 20
Claim 5 & similar Claims 13 & 21 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 5, 13, & 21 merely further narrow the abstract idea of Claims 1, 9 & 17. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 6 & similar Claims 14 & 22 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 6, 14, & 22 merely further narrow the abstract idea of Claims 1, 9 & 17. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 7 & similar Claims 15 & 23 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 7, 15, & 23 merely further narrow the abstract idea of Claims 1, 9 & 17. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 8 & similar Claims 16 & 24 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 8, 16, & 24 merely further narrow the abstract idea of Claims 1, 9 & 17. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-22, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2020/0211305 A1, hereinafter “Bender,” in view of Pre-grant Publication No.: US 2019/0098039 A1, hereinafter “Gates.”
(Currently Amended) Claim 1 & similar Claims 9 & 17: Bender teaches a computing platform, comprising: 
at least one processor; (Bender [0034], [0062]) 
a communication interface communicatively coupled to the at least one processor; and (Bender [0034])
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Bender [0062])
receive, from a computing device of a user, a request to schedule travel, the request including a destination, dates of travel, and traveler data; (Bender [0063], “analyzing itineraries created by travelers (or third parties) for itinerary data 142 describing relevant travel information, including the timing, locations, destinations, travel routes, travel reasons and other useful information for determining which rules may apply
based on the received threat response data, the destination, dates of travel and traveler data, and using on one or more machine learning datasets, generate one or more potential threats; (Bender [0024], “The rule data 161 retrieved from the data sources 159, may be stored by the systems described herein and analyzed using one or more artificial intelligence (AI) algorithms and/or machine learning techniques in order to properly determine which rules are applicable to the traveler and the requirements that may need to be fulfilled (i.e. by providing supporting documentation).”)
compare the action response data to the completion criteria for each action of the one or more actions; (Bender [0109], “the analytics engine 129 may compare the rule requirements with the document data 145 that has been uploaded to the blockchain 141 or other secure storage repository 140. 
responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, authorize the requested travel; and-28-IDF 9033 (Bender [0110], In step 725 of algorithm 700, the analytics engine 129 may make a determination whether all the rule requirements have been completed.”)
responsive to determining that the action response data does not match at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, deny the request to schedule travel. (Bender [0111], “Conversely, if in step 725, a determination is made by the analytics engine 129 that all of the rule requirements have not been completed, the analytics engine 129 may run one or more  simulations using the rule requirements, the timing requirements of the scheduled itinerary and the document data 145 currently provided, to identify which document data 145 has still not been uploaded by the traveler and calculate a probability that a traveler will still be able to comply with each of the rule requirements before the date and time the itinerary is currently scheduled to be implemented.”)

Bender doesn’t explicitly teach the following; however, Gates teaches:
request, from a plurality of data sources, threat data, the requested threat data including at least cyber threat data related to at least one of: the destination, dates of travel and traveler; (Gates [0013], “the system controller 126 can retrieve a cybersecurity dataset from at least one database, the retrieved dataset (hereafter referenced as retrieved dataset) including at least one element associated with at least one of network traffic and process monitoring of at least one process being implemented in 
based on the generated one or more potential threats, identify one or more actions for completion by one or more computing devices of the user to mitigate risk associated with the one or more potential threats, the one or more actions including enhanced software or hardware security actions, each action of the one or more actions including a plurality of completion criteria; (Gates [0013], “the system controller 126 can further transmit to a user equipment (UE) 110, such as a personal computer (PC), a tablet computer, a smart phone, augmented reality interface, or any other digital device that can receive and display digital information, a recommendation (recommended action) to be taken in response to a cybersecurity threat, including the cyber security outputs given in Table 6.”; See also Gates [0027])
transmit the one or more actions to  the one or more computing devices of the user for execution; (Gates [0013], “the system controller 126 can further transmit to a user equipment (UE) 110, such as a personal computer (PC), a tablet computer, a smart phone, augmented reality interface, or any other digital device that can receive and display digital information, a recommendation (recommended action) to be taken in response to a cybersecurity threat, including the cyber security outputs given in Table 6.”)
receive, from the one or more devices, action response data including data associated with execution of the one or more actions, the action response data including at least results of the one or more actions executed by the one or more computing devices of the user; (Gates [0023], “the system processor 128 can accept data from the system controller 126, organize selected working data and transfers the output to one or more table(s) and the decision/action/reasoning results to the system controller 126.”
responsive to requesting the threat data, receive, from the plurality of data sources, threat response data; (Gates [0027], “The system controller 126 can provide and/or retrieve selected data 
update the one or more machine learning datasets based on the action response data. (Gates [0034]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Bender with the teachings of Gates since “[t]he challenges in cybersecurity are constantly evolving with new threats. These challenges can include attacks from external hackers, insider threats, misconfigured security settings, etc. These challenges require new methods that can (1) more rapidly diagnose and/or identify new threats, (2) identify potential threatening user behavior, and/or (3) reduce the number of data loss occurrences and amount of data while minimizing the number of false alarms that plague current cybersecurity systems.” (Gates [0003])
(Original) Claim 2 & similar Claims 10 & 18: Bender/Gates, as shown above, teaches all the limitations of Claim 1.  Gates also teaches 
wherein the one or more actions include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler. (Gates [0013], “the recommendation command, formulated in response to formulating the recommended action, can include at least one of block IP address, block access, block process, block a port, isolate, lockout user, slowdown/delay access, alert the network administrator, alert the user, and do not take an action…”)
(Original) Claim 3 & similar Claims 11 & 19
responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel. (Bender [0110])
(Original) Claim 4 & similar Claims 12 & 20:  Bender/Gates, as shown above, teaches all the limitations of Claim 1. Bender also teaches:
wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform. (Bender [0073], “the data source 159 can be an official government data source 159 in some instances or in other instances the data source 159 can be a computer system maintained by a third party…the rules engine 123 may retrieve the rule data 161 describing the current rules for accessing the region or location, store rule data 161….”)
(Original) Claim 5 & similar Claims 13 & 21: Bender/Gates, as shown above, teaches all the limitations of Claim 1.  Bender also teaches:
wherein the threshold number of criteria of the completion criteria includes all completion criteria. (Bender [0113], “ In step 731 of algorithm 700, the reporting engine 135 may generate a remediation report 570 to help the traveler identify and track the document data 145 that may still be missing or incomplete that is preventing the completion of the rule requirements…”)
(Original) Claim 6 & similar Claims 14 & 22:  Bender/Gates, as shown above, teaches all the limitations of Claim 1.  Bender also teaches:
wherein the destination includes a geographical location. (Bender [0063], “analyzing itineraries created by travelers (or third parties) for itinerary data 142 describing relevant travel information, including the timing, locations, destinations, travel routes, travel reasons and other useful information for determining which rules may apply…”)
(Original) Claim 8 & similar Claims 16 & 24:  Bender/Gates, as shown above, teaches all the limitations of Claim 1.  Bender also teaches:
wherein the one or more actions are identified using machine learning. (Bender [0087], “Embodiments of the analytics engine 129 may incorporate the use of mathematics, statistics, predictive modeling and machine learning techniques to find meaningful patterns in the data stored by the data input repository 121, rules repository 125 and/or a secure storage repository 140…”)
Claims 7, 15, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bender/Gates in view of Pre-grant Publication No.: US 2011/0225257 A1, hereinafter “Tilden.”
(Original) Claim 7 & similar Claims 15 & 23: Bender/Gates, as shown above, teaches all the limitations of Claim 1.  Bender/Gates doesn’t explicitly teach the following; however, Tilden teaches:
wherein the one or more potential threats include physical threats and cyber threats. (Tilden [0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bender/Gates with Tilden since “The dramatic growth in smart phones and internet enabled mobile devices, combined with the increasingly broad availability of travel itineraries, is re-shaping the travel experience…. There is a need, however, to do more than simply provide users with travel itineraries on their mobile devices.” (Tilden [0003])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE CHEN/Primary Examiner, Art Unit 3628